DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-18 are rejected in the Instant Application.



Priority
Examiner acknowledges Applicant’s claim to priority benefits of US Patent application 16/490,734 filed 9/3/2019 which dates its priority to German application DE10 2017 203 511.0 filed March 3, 2017.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/25/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.





Status of claims
Claims 1, 10, 17, 18 have been amended
Claims 1-18 are pending in the instant application
Claims 1-18 are rejected in the instant application

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendments filed 06/30/22 changed the scope of the claims, based on the amendments a change in reference(s) was required. 
Claim objections drawn to claims 17, 18 have been withdrawn
USC 112(b) rejections regarding claims 1, 16 regarding claim interpretation invoking 112(f) are maintained. Applicant draws attention to pages 7-11 stating ‘structure of the apparatus may be described in high-level form’. Examiner re-reviewed pages 7-11 and it is still unclear whether the units detailed in claim 1 are statutory under USC 101. Examiner maintains his rejection and invites the applicant for a interview to discuss possibilities of overcoming the rejection after reviewing the specification. 
Examiner kindly suggests prior to filing a response, the applicant set up a formal interview with the examiner such that details about specific limitations can be clarified inventive concept clearly defined.

	



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Claim 1 limitation “determination unit..that determines”, “transmission unit..that transmits”, “control unit..that receives and processes” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US20130052946A1) hereinafter Chatterjee in view of Iggulden et al. (US20080141159A1) hereinafter Iggulden further in view of Sakaguchi (US20020120502A1) hereinafter Sakaguchi. 

1. Chatterjee teaches teaches a food processing device for the targeted communication of information to a person using the food processing device or to the food processing device (¶0010 see  present invention disclose a system and method for home automation using a mobile device ), the food processing device comprising:
a user interface (¶0011 see the user interface 108 allows for the user to access and manage individual home application devices from the mobile device):
a determination unit operatively connected to the user interface that determines the utilization behavior of persons operating the food processing device or the operating behavior of the food processing device (¶0016 see monitoring system that monitors energy consumption by and user behavior for a plurality of appliances, all located in a premises that comprises a powerline and power sockets ¶0044 see A user can see the display of power consumption by each of the plurality of appliances.);
Chatterjee does not explicitly teach a transmission unit that transmits the utilization behavior of persons operating the food processing device or the operating behavior of the food processing device to the food processing device manufacturer and a control unit operatively connected to the user interface that receives and processes targeted information from the food processing device manufacturer based on the transmitted utilization behavior of persons operating the food processing device or the operating behavior of the food processing device.
Iggulden however in the same field of computer networking teaches a transmission unit that transmits the utilization behavior of persons operating the food processing device or the operating behavior of the food processing device to the food processing device manufacturer (¶0044 see During appliance set-up operations, server 14 collects information concerning consumer's use of product features that can be useful in product marketing and new product design) and a control unit operatively connected to the user interface that receives and processes targeted information from the food processing device manufacturer based on the transmitted utilization behavior of persons operating the food processing device or the operating behavior of the food processing device (¶0044 see manufacturer can readily target advertising to identified purchasers of its products. Also, the manufacturer can offer accessories and related products for appliance 10. Such offers may be integrated with the set-up interface or may be directed to the appliance owner separately by email or conventional mail.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the appliance and server communication of Chatterjee and the teachings of Iggulden for sending and receiving data from the manufacturer to combine the teachings such that Chatterjee is able to send and receive information from the manufacturer. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so simplify updating and fixing appliance issues. 
Chatterjee-Iggulden does not explicitly teach wherein the targeted information was evaluated by the cooking appliance manufacturer before being received such that only information of potential interest is received by the control unit
Sakaguchi however in the same field of computer networking teaches wherein the targeted information was evaluated by the cooking appliance manufacturer before being received such that only information of potential interest is received by the control unit (¶0077 see because the service center 200 can also gather accurate information relating to the different lifestyles, hobbies, and likes of different consumers, the service center 200 can provide this information to the marketing company 500 or manufacturing company 600 hoping to induce consumer purchases of their own products. The marketing company 500 or manufacturing company 600 can then provide or present advertising information and sales promotion information more specifically matching specific consumer desires, and can thus expect a positive return.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the appliance and server communication of Chatterjee-Iggulden and the teachings of Sakaguchi for having a manufacturer review information pertaining to the usage of the device to combine the teachings such that Chatterjee’s manufacturer reviews information prior to receipt by the device. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so allow for manufacturers to identify appliance issues in advance. 



Regarding claim 2. The already combined references teach the food processing device according to claim 1, wherein the food processing device carries out cold or hot treatment of food (Chatterjee: ¶0014 see home appliance devices include a television 220 a, light fixtures/system 202 b, HVAC 120 c, a smart dish washer or washing machine 220 d, and a smart refrigerator 220).
Regarding claim 3. The already combined references teach the food processing device according to claim 2, wherein the food processing device is selected from the group consisting of cooking devices, automatic beverage dispensers, beverage mixers, microwave appliances, ice machines and any combinations thereof (Chaterjee ¶0012 see appliance devices represent any electrical or mechanical appliance, system, or machine used to perform a household function (e.g., oven for cooking, dishwasher for cleaning, light fixtures for illumination, refrigerator for storage, and HVAC for cooling/heating the home environment, etc.)).
Regarding claim 4. The already combined references teach the food processing device according to claim 3, wherein the food processing device is a cooking device having a cooking chamber (Chatterjee ¶0012 see oven for cooking).
Regarding claim 5. The already combined references teach the food processing device according to claim 1, wherein the user interface comprises an input device and a display device (Chatterjee ¶0017 see the home automation system of the present example is used to track inventory information of a smart refrigerator 320 including an inventory display 327 (inventory is input and output is amount of inventory)).
Regarding claim 6. The combined references teach food processing device according to claim 5, 
Chatterjee does not explicitly teach wherein the display device displays information received from the food processing device manufacturer of potential interest regarding use of the food processing device 
Iggulden however in the same field of computer networking teaches wherein the display device displays information received from the food processing device manufacturer of potential interest regarding use of the food processing device (¶0044 see  optional aspect of the invention is the ability of server 14 to provide valuable feedback to the appliance manufacturer .. manufacturer can readily target advertising to identified purchasers of its products). 
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the appliance and server communication of Chatterjee and the teachings of Iggulden for receiving data from the manufacturer to combine the teachings such that Chatterjee is able to receive information from the manufacturer. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so simplify updating and fixing appliance issues. 
Regarding claim 7. The combined references teach the food processing device according to claim 1, 
Chatterjee does not explicitly teach wherein the control unit further optionally, implements the targeted information received from the food processing device manufacturer in the food processing device 
Iggulden however in the same field of computer networking teaches wherein the control unit further optionally, implements the targeted information received from the food processing device manufacturer in the food processing device (¶0041 see Data from the appliance may be transmitted to computer 12, and from there to the appliance manufacturer or support facility via an Internet or email connection. Analysis of the data can then be used to issue appropriate repair orders. In some cases, repairs may be effectuated by downloading connective software or firmware in the same manner that appliance set-up is accomplished. ¶0044 see optional aspect of the invention is the ability of server 14 to provide valuable feedback to the appliance manufacturer. During appliance set-up operations, server 14 collects information concerning consumer's use of product features that can be useful in product marketing and new product design. The link between server 14 and the appliance manufacturer also facilitates new marketing opportunities. The manufacturer can readily target advertising to identified purchasers of its products). 
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the appliance and server communication of Chatterjee and the teachings of Iggulden for appliance implementing information from manufacturer to combine the teachings such that Chatterjee is able to receive information from the manufacturer. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so simplify updating and fixing appliance issues. 
Regarding claim 8. The already combined references teach the food processing device according to claim 1, wherein the determination unit determines operating parameters selected from the group consisting of: an increase in a core temperature, adjustment of a cooking parameter, a cleaning parameter to avoid health risks, and any combinations thereof (Chatterjee ¶0019 see establishing communication between the mobile device and a smart oven, the user may send a process request to adjust the baking temperature from 375° to 425°. The device controller of the smart oven will execute an operation (i.e., temperature adjustment) associated with the received request and may then send the user an update of the estimated cook time (status information) based on the new temperature). 
Regarding claim 9. The already combined references teach the food processing device according to claim 1, wherein the transmission unit transmits the utilization behavior of persons operating the food processing device or the operating behavior of the food processing device to the food processing device (claim 1) via a network connection and a data cable, or via a radio frequency connection (Chaterjee ¶0012 see each home appliance device 120 a-120 c includes a wireless transceiver 125 a-125 c and device controller 125 a-125 c for facilitating communication with the mobile device). 
Regarding claim 10. Chatterjee teaches a method for the targeted communication of information to a person using at least one cooking appliance or to at least one cooking appliance (¶0010 see present invention disclose a system and method for home automation using a mobile device see also abstract: communication is established between the mobile device and a home appliance device, and a process request is sent from the mobile device to the home appliance device) comprising the following steps:
 (a) determining (1) the utilization behavior of the person using the at least one cooking appliance or (2) the operating behavior of the at least one cooking appliance (¶0016 see monitoring system that monitors energy consumption by and user behavior for a plurality of appliances, all located in a premises that comprises a powerline and power sockets ¶0044 see A user can see the display of power consumption by each of the plurality of appliances.); 
Chaterjee does not explicitly teach (b) transmitting the determined information from step (a) to the cooking appliance manufacturer; (c) receiving targeted information by the person using the at least one cooking appliance or by the at least one cooking appliance only from the cooking appliance manufacturer based on a combination of the transmitted information from step (b) and information (1) sent by cooperating partners of the cooking appliance manufacturer or (2) determined in an internal manner at the cooking appliance manufacturer; and  (d) processing the targeted information from step (c) from the food processing device manufacturer
Iggulden however in the same field of computer networking teaches (b) transmitting the determined information from step (a) to the cooking appliance manufacturer (¶0044 see During appliance set-up operations, server 14 collects information concerning consumer's use of product features that can be useful in product marketing and new product design); (c) receiving targeted information by the person using the at least one cooking appliance or by the at least one cooking appliance only from the cooking appliance manufacturer based on a combination of the transmitted information from step (b) and information (1) sent by cooperating partners of the cooking appliance manufacturer or (2) determined in an internal manner at the cooking appliance manufacturer (¶0044 see link between server 14 and the appliance manufacturer also facilitates new marketing opportunities. The manufacturer can readily target advertising to identified purchasers of its products. Also, the manufacturer can offer accessories and related products for appliance 10. Such offers may be integrated with the set-up interface); and  (d) processing the targeted information from step (c) from the food processing device manufacturer (¶0041 see repairs may be effectuated by downloading connective software or firmware in the same manner that appliance set-up is accomplished)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the appliance and server communication of Chatterjee and the teachings of Iggulden for sending and receiving data from the manufacturer to combine the teachings such that Chatterjee is able to send and receive information from the manufacturer. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so simplify updating and fixing appliance issues. 
Chatterjee-Iggulden does not explicitly teach wherein the targeted information was evaluated by the cooking appliance manufacturer before being received such that only information of potential interest is received by the control unit
Sakaguchi however in the same field of computer networking teaches wherein the targeted information was evaluated by the cooking appliance manufacturer before being received such that only information of potential interest is received by the control unit (¶0077 see because the service center 200 can also gather accurate information relating to the different lifestyles, hobbies, and likes of different consumers, the service center 200 can provide this information to the marketing company 500 or manufacturing company 600 hoping to induce consumer purchases of their own products. The marketing company 500 or manufacturing company 600 can then provide or present advertising information and sales promotion information more specifically matching specific consumer desires, and can thus expect a positive return.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the appliance and server communication of Chatterjee-Iggulden and the teachings of Sakaguchi for having a manufacturer review information pertaining to the usage of the device to combine the teachings such that Chatterjee’s manufacturer reviews information prior to receipt by the device. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so allow for manufacturers to identify appliance issues in advance. 

Regarding claim 11. The already combined references teach the already combined references teach the method according to claim 10, 
Chatterjee does not explicitly teach further comprising: displaying the processed targeted information from step (d) at a location selected from the group consisting of: the at least one cooking appliance, a central administrative site, a mobile information device, an inventory control system and any combinations thereof 
Iggulden however in the same field of computer networking teaches further comprising: displaying the processed targeted information from step (d) at a location selected from the group consisting of: the at least one cooking appliance, a central administrative site, a mobile information device, an inventory control system and any combinations thereof (Iggulden ¶0044 manufacturer can readily target advertising to identified purchasers of its products. Also, the manufacturer can offer accessories and related products for appliance 10. Such offers may be integrated with the set-up interface)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the appliance and server communication of Chatterjee and the teachings of Iggulden for displaying information from manufacturer on the mobile device to combine the teachings such that Chatterjee view manufacturer sent information. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so simplify updating and fixing appliance issues. 

Regarding claim 12. The already combined references teach the method according to claim 10, 
Chatterjee does not explicitly teach wherein the targeted information is adapted to a current operating behavior (a) of the person using the at least one cooking appliance or (b) of the at least one cooking appliance 
Iggulden however in the same field of computer networking teaches wherein the targeted information is adapted to a current operating behavior (a) of the person using the at least one cooking appliance or (b) of the at least one cooking appliance (¶0044 see During appliance set-up operations, server 14 collects information concerning consumer's use of product features that can be useful in product marketing and new product design).
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the appliance and server communication of Chatterjee and the teachings of Iggulden for sending usage data to manufacturer to combine the teachings such that Chatterjee is able to send and receive information from the manufacturer. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so simplify updating and fixing appliance issues. 

Regarding claim 13. The already combined references teach the method according to claim 10, wherein the targeted information is based on operating behavior of the at least one cooking appliance selected from the group consisting of an increase in a core temperature, adjustment of a cooking parameter, a cleaning parameter to avoid health risks and any combinations thereof (Chatterjee ¶0019 see establishing communication between the mobile device and a smart oven, the user may send a process request to adjust the baking temperature from 375° to 425°. The device controller of the smart oven will execute an operation (i.e., temperature adjustment) associated with the received request and may then send the user an update of the estimated cook time (status information) based on the new temperature).
Regarding claim 15. The already combined references teach the method according to claim 10, wherein the targeted information is based in part on information from an inventory control system (Chatterjee ¶0017 see home automation system of the present example is used to track inventory information of a smart refrigerator 320 including an inventory display 327 – fig 3 [server ie manufacturer can update shopping list]).
Regarding claim 16. The already combined references teach the method according to claim 11, wherein the is displaying is selected from the group consisting of a video output, an audio output, pictograms or any combinations thereof (Chatterjee ¶0011 see display unit 105 of the mobile device represents an electronic visual display configured to display images and graphics for viewing by an operating user [image/graphic is interpreted as pictogram]).
Regarding claim 18. The already combined references teach the method according to claim 10, wherein the targeted information is used in operator training or service training (Chatterjee see ¶0041 Data from the appliance may be transmitted to computer 12, and from there to the appliance manufacturer or support facility via an Internet or email connection. Analysis of the data can then be used to issue appropriate repair orders [training ie analysis of data and issuing ‘repair orders’ can be sent to user to update/fix the appliance]). 
Regarding claim 19. The already combined references teach the method according to claim 18, wherein the operator training or service training is compulsory or optional (Chatterjee see ¶0041 Data from the appliance may be transmitted to computer 12, and from there to the appliance manufacturer or support facility via an Internet or email connection. Analysis of the data can then be used to issue appropriate repair orders [up to the user to repair appliance or leave it as it – or upgrade to new software by downloading it]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee-Iggulden-Sakaguchi further in view of Hickman et al. (US8307061B1) hereinafter Hickman

Regarding claim 14. Chatterjee-Iggulden-Sakaguchi teach the method according to claim 10
Chatterjee-Iggulden-Sakaguchi however does not explicitly teach wherein the utilization behavior comprises preferred cooked foods or cooking parameters of the person using the at least one cooking appliance
Hickman however in the same field of computer networking teaches wherein the utilization behavior comprises preferred cooked foods or cooking parameters of the person using the at least one cooking appliance (See Col 21 lines 1-20 to interact with the grill, the new robot may need a temperature sensor and an alarm to indicate when meat may be prepared to a desired doneness, for example. To interact with the cable box, the new robot may need an IR sensor that is capable of receiving and transmitting information wirelessly, for example. The user 1100 may store this object data on a user device and/or obtain this object information via a server. The user 1100 may compare the new robot's specification to the object data (e.g., the temperature sensor, alarm, and infrared sensor data) to determine if the new robot includes the object data.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the appliance and server communication of Chatterjee-Iggulden-Sakaguchi and the teachings of Hickman for sending and receiving cooking temperatures of items to combine the teachings such that Chatterjee-Iggulden-Sakaguchi is able to utilize the temperature control robots as part of the cooking appliance. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so reduce the burden on the user for properly preparing food items. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449